DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission for Application #16/538,345, filed on 08/18/2022, has been entered.  The following is a NON-FINAL OFFICE ACTION in response to the request for continued examination.
Claims 1, 3-10, 12-18, and 20-25 are pending and have been examined.
Claims 2, 11, and 19 have been cancelled by the applicant. 



Allowable Subject Matter
Claims 7, 15, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8-10, 12-14, 16-18, 20-22, and 24-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 18 is directed towards a method.  A method, or process, is a statutory category for patentability.  Claim 1 is directed to a system comprising a memory and programmable circuitry.  Therefore, the system is interpreted as an apparatus, which is a statutory category for patentability.    Claim 10 claims a tangible computer-readable medium.  Because the applicant’s specification explicitly states on pages 41-42 that by “tangible” the claim excludes propagating signals and other transitory mediums and includes hardware mediums such as a CD-Rom, the examiner considers the claim eligible in light of the guidelines of the Kappos Memorandum of 2010.  A medium, or article of manufacture, is a statutory category for patentability.  For the sake of examination, since the apparatus of claim 1 and medium of claim 10 both implement the steps of the method of claim 18, claims 1 and 10 will be subject to the same analysis as that of claim 18 below.  
Per Step 2A, Prong 1 of the analysis, the examiner now identifies any abstract ideas that the claims are directed to.  The claims are directed to “ 1) receive a first audience count, a second audience count, and a third audience count, the first audience count indicative of a first number of impressions corresponding to first network communications, the first network communications attributed to a first media category for a demographic group, the first number of impressions attributed to a first network affiliate, the second audience count indicative of a second number of impressions corresponding to second network communications, the second network communications attributed to a second media category accessed by the demographic group, the second number of impressions attributed to a second network affiliate, the first and second media categories corresponding to online media accesses, and the third audience count indicative of a third number of impressions corresponding to ones of the first network communications and ones of the second network communications attributed to the first media category and the second media category accessed by the demographic group, the first audience count including a duplicated audience count, 2) calculate a deduplication factor for the demographic group using the first audience count, the second audience count, and the third audience count, 3) determining a corrected audience count of the first media category for the demographic group based on the deduplication factor, the corrected audience count to correct the duplicated audience count, and 4) generating ratings information for the first media category based on subtracting the corrected audience count from the first audience count.”  The claims are determined to be directed to an abstract idea, namely a mental process. A human operator with access to the audience count data could calculate a deduplication factor, determine the corrected audience data, and generate a rating using pen and paper and mental steps.  Page 52 of the Federal Register containing the January 2019 Updated Patent Eligibility Guidance states that a mental process includes such as “concepts performed in the human mind including an…evaluation, judgment.”  The descriptive audience count limitations, which describe where the data came FROM and what the data is regarding, such as media categories and demographics, does not change the ability of the human operator to complete the analysis as a mental process.  Therefore, the claims are determined to be directed to an abstract idea, namely a mental process. 
Per Step 2A, Prong 2 of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The claimed invention includes the actual “receiving from a server of a database proprietor a first audience count, …a second audience count, and …a third audience count,” “the first, second network communications from first computing devices,” are considered “receiving and/or transmission of data over a network,” which is listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning, citing Ultramercial and buySAFE v Google.  Therefore, these limitations are not considered to integrate the claims into a practical application.  The steps also include data being received and introduced “by the server of the database proprietor,” receiving of communications from computing devices, the devices belonging to a same computing platform, a duplicated audience count being generated by the server, and improving functionality of programmable circuitry.   These limitations recite technical components that are recited at a high level of generality and as recited they are considered a generic recitation of technical elements, and not a recitation of a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The components simply perform or automate steps that one would expect a generic component to be able to perform or automate, such as receiving or sending of data, being a computer platform, being programmed or improved as a processor or circuitry, and automating the mental process of generating of audience data as a server.  As stated in the January 7th, 2019 Federal Register which outlines the Updated Patent Eligibility Guidance, “an additional element merely recites the words “apply it” with the judicial exception, or merely includes instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.”     Therefore, these elements beyond the abstract idea do not integrate the abstract idea into a practical application.
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The claimed invention includes the actual “receiving from a server of a database proprietor a first audience count, …a second audience count, and …a third audience count,” “the first, second network communications from first computing devices,” are considered “receiving and/or transmission of data over a network,” which is listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning, citing Ultramercial and buySAFE v Google.  Therefore, these limitations are not considered significantly more than the abstract idea itself.  The steps also include data being received “by the server of the database proprietor,” receiving of communications from computing devices, the devices belonging to a same computing platform, a duplicated audience count being generated by the server, and improving functionality of programmable circuitry.   These limitations recite technical components that are recited at a high level of generality and as recited they are considered a generic recitation of technical elements, and not a recitation of a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The components simply perform or automate steps that one would expect a generic component to be able to perform or automate, such as receiving or sending of data, being a computer platform, being programmed or improved as a processor or circuitry, and automating the mental process of generating of audience data as a server.  As stated in the January 7th, 2019 Federal Register which outlines the Updated Patent Eligibility Guidance, “an additional element merely recites the words “apply it” with the judicial exception, or merely includes instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.”     Therefore, these elements are not considered significantly more.  
When considered as an ordered combination, the examiner sees only steps that describe the logical steps to implement the abstract idea, namely to collect and receive the data, perform a determination and a calculation, and then come up with a final audience rating once the data is deduplicated.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claim 3 is considered part of the abstract idea, as it simply repeats the steps with a fourth and fifth audience count.  Claim 4 limits the type of media category to streaming media and text, but the type of category does not change the nature of the analysis as being directed to a mental process, and are therefore considered part of the abstract idea.  Claims 5, 6, 8, and 9 are also considered part of the abstract idea, as they also recited steps that could be performed as a mental process using time segment data.  Claim 19 adds a second network communications delivered to computing devices, and this is considered part of the abstract idea, as the number of communications would only lengthen the time needed for calculation but not change the nature of the steps of the abstract idea.  Claim 20 is also considered part of the abstract idea, as adding a fourth and fifth audience count would only lengthen the time needed for calculation but not change the nature of the steps of the abstract idea.  Claim 21 adds a variable to the received collected impression count of “frequency” of impression count.  The Examiner takes Official Notice that it is old and well known in the advertising arts to use frequency as a variable in ad targeting and in analysis of ad effectiveness.  As evidence, the examiner puts forth Rao, et al., Patent No. 8,973,023 B1, Oami, et al., Patent No. 8,306,992 B2 at least at Abstract, Figure 3, and Column 6, lines 24-54 in which impression frequency is used for an estimation, and Peiser, Pre-Grant Publication No. 2011/0125551 A1 at Figure 4 and [0063]-[0069] in which impression frequency is used to project totals.  Further, the first impressions count is limited to presentation of a time segment of the media.  However, time segment data could also easily be used to perform the mental steps of the abstract idea.  Claim 22 adds the limitation of applying a ratio.  However, application of such a common mathematical technique is considered an extension of the abstract idea as part of the calculation used in achieving an audience count for a demographic.  Claim 23 is also considered part of the abstract idea, as converting a misattribution matrix to an impression matrix and then applying the impressions matrix to a redistributed impressions count could still be done mentally with a pen and paper by a human operator with access to the data.  Claim 24 includes determining of an identifier, but absent any further detail the limitation is considered part of the abstract idea, and further the “identifier” is never used, the claim does not specify how it is determined and could be determined by a mental process of data analysis, and the identifier is never actually used in the claims once it is determined.  The type of data included with the identifier, the data is considered insignificant extra-solution activity, as there are simply thousands of variables that could be included as information in a communicated identifier (see MPEP 2106.05 (g)).    Claim 25 is considered part of the abstract idea, as it simply “identifies” at least one time segment of the first media category presented of the second number of impressions corresponding to the second media category.”  The other dependent claims mirror those discussed above.       
Therefore, claims 1, 3-6, 8-10, 12-14, 16-18, 20-22, and 24-25 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   


Response to Arguments
Regarding the applicant’s arguments directed to the 35 USC 101 rejection:
The arguments have been considered but are not persuasive.
Regarding the applicant’s argument on pages 12-13 of the response that “the claims cannot be feasibly performed in the human mind and, thus, does not recite a mental process under the 2019 Eligibility Guidance”:
The examiner points out that the mere use of a server, a network communications, and other components does not change eligibility.  The 2019 Patent Eligibility Guidance clearly puts forth a process in which under Step 2A, Prong 1, the examiner identifies abstract ideas that the claims are DIRECTED TO.  This does not mean that each and every element in the entire claim is encompassed by the abstract idea.  Then, in the Step 2A, Prong 2 analysis, page 55 of the January 7th, 2019 Federal Register which outlines the Updated Patent Eligibility Guidance states that “the courts have also identified examples in which a judicial exception has not been integrated into a practical application.  An Additional element…merely includes instructions to implement an abstract idea on a computer, or merely uses the computer as a tool to perform an abstract idea.”  The components are clearly used to automate the steps of the abstract idea, such as transmitting data and analyzing/processing the data.  The use of a server to generate a duplicate audience count only uses the server as a tool to automate the abstract idea.  Further, the addition by amendment of to improve functionality of the programmable circuitry… does not change the analysis and rejection, as the functionality of the programmable circuitry is not improved, and any alleged improvement would be only of the resulting ratings data that is generated.  The examiner points to the Enfish decision, in which the Court clearly pointed to the 1 ½ pages of the applicant’s specification in which it is described that the self-referential table improves the speed and efficiency of the computer REGARDLESS OF WHAT DATA IT IS PROCESSING.  The improvement is truly to improved speed and efficiency of the computer itself.  In this case, the circuitry is not improved by correcting the audience count.    
     Regarding the applicant’s argument on pages 14-15 of the response that the claims are integrated into a practical application because the steps include technical components and because “the claimed method is structured to implement a practical solution to the problem of inaccuracies due to techniques used in online audience measurement”:
The examiner points out that the mere use of a server, a network communications, and other components does not change eligibility.  The 2019 Patent Eligibility Guidance clearly puts forth a process in which under Step 2A, Prong 1, the examiner identifies abstract ideas s that the claims are DIRECTED TO.  This does not mean that each and every element in the entire claim is encompassed by the abstract idea.  Then, in the Step 2A, Prong 2 analysis, page 55 of the January 7th, 2019 Federal Register which outlines the Updated Patent Eligibility Guidance states that “the courts have also identified examples in which a judicial exception has not been integrated into a practical application.  An Additional element…merely includes instructions to implement an abstract idea on a computer, or merely uses the computer as a tool to perform an abstract idea.”  The components in claim 18 and other claims are clearly used to automate the steps of the abstract idea, such as transmitting data and analyzing/processing the data.  
Further, the examiner points out that the supposed improvement is not to any technical aspect of the invention.  Most inventions include a practical solution to something.  Page 55 of the January 7th, 2019 Federal Register outlines a patent eligible improvement as including “an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field.”  In this case, the “online” aspect merely includes where the data that is analyzed is coming from.  There is no particular improvement to online measurement itself or to some aspect of analysis that is particular only to online technology.  The examiner does not see the alleged practical solution as one that makes the claims patent eligible under 35 USC 101 guidelines.  The examiner points to the Enfish decision, in which the Court clearly pointed to the 1 ½ pages of the applicant’s specification in which it is described that the self-referential table improves the speed and efficiency of the computer REGARDLESS OF WHAT DATA IT IS PROCESSING.  The improvement is truly to improved speed and efficiency of the computer itself.  In this case, the circuitry is not improved by correcting the audience count.    

Regarding the applicant’s argument on pages 16-17 of the response that under the Step 2B analysis the claims solve the problem of inaccuracies due to techniques used in online audience measurement:  
First, the examiner points out that the supposed improvement is not to any technical aspect of the invention.  Most inventions include a practical solution to something.  Page 55 of the January 7th, 2019 Federal Register outlines a patent eligible improvement as including “an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field.”  In this case, the “online” aspect merely includes where the data that is analyzed is coming from.  There is no particular improvement to online measurement itself or to some aspect of analysis that is particular only to online technology.  The examiner does not see the alleged practical solution as one that makes the claims patent eligible under 35 USC 101 guidelines.
Further, rationale used in such as the DDR Holdings, in which the claimed invention solves a technical problem in technical field, does not in the opinion of the examiner apply to this particular claimed invention.  In the DDR decision, the Court sided with the applicant/patent holder not only because, as quoted, “[T]he claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” DDR Holdings, 773 F.3d at 1257.  This rationale from the DDR decision, cannot be taken in a vacuum, as the court made clear that the fundamental ultimate reasoning for their decision hinged upon, as they explain, that “It is also clear that the claims at issue do not attempt to preempt every application of the idea of increasing sales by making two web pages look the same, or of any other variant suggested by [defendants]. Rather, they recite a specific way to automate the creation of a composite web page by an “outsource provider” that incorporates elements from multiple sources in order to solve a problem faced by websites on the Internet.”  So, the computer in the DDR case doing more than just fundamental, routine functioning, but it is doing what is described, creating a website that has the look and feel of the competitor website using a composite of information from multiple sources.  Such capability for the computer to dynamically generate a composite webpage not from predetermined instructions, but from a dynamic composite of several sources of dynamic information, was considered a technical improvement of the computer by the Court.  The Court further points to the technical improvement of the hyperlink, in which the hyperlink is not used in the traditional manner of simply transferring the user to a corresponding URL, but instead the engagement of the hyperlink triggers the process of dynamic webpage generation.  It was ultimately these reasons that took the claims beyond simply generic functioning, not only that it was solving a problem that specifically rose in the realm of computer networks.
In the claimed invention, there is no technical solution to any technical problem, but the abstract idea is being APPLIED by multiple components and the data is sourced from online measurements.  
Therefore, the arguments have been considered but are not persuasive and the rejection has been sustained.

Regarding the applicant’s arguments that traverse the Official Notice:
In response to the traversal, the examiner has put forth evidence to support the Official Notice.  Therefore, the rejection is sustained.  

Regarding the applicant’s arguments directed to the 35 USC 103 rejection:
The applicant’s amendments to the claims have overcome the rejection and the rejection has been withdrawn.  Specifically, the data analysis techniques, were more than could be justified to be met by a combination of 3-4 references, as the examiner could not find a motivation to combine.    



Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 8:30am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682